Citation Nr: 0012933	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  94-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the character of the appellant's discharge is a 
statutory bar to the receipt of Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from May 1969 to July 
1972.

When this matter was last before the Board of Veterans' 
Appeals (Board), it was determined that the requisite new and 
material evidence had been submitted to reopen the 
appellant's previously denied claim that his character of 
discharge was a statutory bar to the receipt of Department of 
Veterans Affairs (VA) benefits.  The underlying issue of 
whether the character of the appellant's discharge was a 
statutory bar to the receipt of VA benefits was remanded to 
the Los Angeles, California, Regional Office (RO) for de novo 
review and readjudication.


REMAND

As indicated, by decision in March 1997, the Board found that 
new and material evidence had been received to reopen the 
appellant's claim with respect to whether the character of 
his military discharge precludes entitlement to VA benefits.  
This issue was remanded to the RO for further development and 
adjudication.  The record does not indicate that the 
requested development and adjudication has been accomplished 
and the appellant's representative has requested that the 
appeal again be remanded to accomplish the requested action.  
The Board agrees.  

First, the Board noted in the 1997 remand that since the 
appellant's claim had been reopened, it was necessary to 
return it to the RO for adjudication on a de novo basis.  The 
January 2000 supplemental statement of the case that 
represented the RO's re-adjudication, however, indicates that 
the RO's decision was based once again on whether "new and 
material" evidence had been presented.  There is no 
indication that the claim was adjudicated on a de novo basis, 
in consideration of all the evidence of record, both new and 
old, including consideration of any confirmed compelling 
circumstances surrounding the appellant's period of absence 
without leave (AWOL), and consideration of the length and 
character of the appellant's military service exclusive of 
the period of prolonged AWOL.  The RO was to have 
specifically determined whether service exclusive of the 
period of prolonged AWOL was generally of such quality and 
length that it can be characterized as honest, faithful, and 
meritorious and of benefit to the nation.  38 C.F.R. 
§ 3.12(c)(6)(ii) (1999)..  Further, the laws and regulations 
pertaining to character of discharge had not been set out or 
discussed. 

With respect to the weighing of the evidence, the Board noted 
further that the presumptions of credibility that were 
applied in determining whether the appellant had submitted 
new and material evidence do not extend to determinations on 
the merits.  For example, the appellant maintained what he 
believed were "compelling circumstances" to warrant a 
prolonged unauthorized absence without leave (AWOL) during 
service, and those allegations were presumed credible for the 
purpose of determining whether they represented new and 
material evidence.  However, because that presumption does 
not extend to the de novo readjudication of the claim of 
whether the appellant's character of discharge represents a 
bar to the receipt of VA benefits, (including consideration 
of any confirmed compelling circumstances surrounding the 
appellant's period of absence without leave (AWOL), and 
consideration of the length and character of the appellant's 
military service exclusive of the period of prolonged AWOL; 
38 C.F.R. § 3.12(c)(6)), the Board found it would be helpful 
in the weighing of the evidence, if the appellant were given 
an opportunity to substantiate his allegations.

The RO did, in fact, attempt to contact the appellant for the 
purpose of soliciting the requested evidence.  The RO was 
initially unsuccessful in their efforts.  No information was 
received from the appellant until April 2000, when the 
appellant's representative provided the RO with documents 
from the appellant.  The documents that were submitted, 
however, were previously of record, and were not responsive 
to the requests for information made by the RO pursuant to 
the March 1997 remand.  The documents did, however, contain 
the appellant's most current address.   

Given the fact that the claim must be remanded in any event, 
and that the appellant's most current address is now of 
record, the Board believes that the RO should once again 
attempt to contact the appellant, and request that he provide 
supporting evidence to confirm the nature and extent of the 
circumstances he has alleged to have compelled his prolonged 
unauthorized absence, to include the need to assist his 
mother following her cancer diagnosis, and the allegation 
that this consitituted a family emergency.  The appellant 
should also be advised to provide information as to his 
education, cultural background, and judgmental maturity at 
the time, if he deems such information to be relevant in 
establishing the compelling nature of the circumstances 
surrounding his unauthorized absence from military service.  
The RO should once again, request assistance from the 
appellant's representative in attempting to contact the 
appellant.  

In order to afford the appellant his full due process rights, 
the claim is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he provide supporting 
evidence to confirm the nature and extent 
of the circumstances he has alleged to 
have compelled his prolonged unauthorized 
absence, to include medical records, to 
support the conclusion that at the time 
that he went AWOL in service, his mother 
had cancer, and that the condition 
constituted a family emergency.  The 
appellant should also be advised to 
provide information as to his education, 
cultural background, and judgmental 
maturity at the time, if he deems such 
information to be relevant in 
establishing the compelling nature of the 
circumstances surrounding his 
unauthorized absence from military 
service.

2.  After allowing the appellant a 
reasonable period of time to respond, the 
RO should readjudicate on a de novo basis 
the claim of to whether the appellant's 
character of discharge represents a bar 
to the receipt of VA benefits, including 
consideration of any confirmed compelling 
circumstances surrounding the appellant's 
period of absence without leave (AWOL), 
and consideration of the length and 
character of the appellant's military 
service exclusive of the period of 
prolonged AWOL.  The RO should 
specifically determine whether service 
exclusive of the period of prolonged AWOL 
was generally of such quality and length 
that it can be characterized as honest, 
faithful, and meritorious and of benefit 
to the nation.  38 C.F.R. § 
3.12(c)(6)(ii) (1999).

3.  If the benefit sought on appeal is 
not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
covering the issue on appeal.  The 
supplemental statement of the case should 
include reasons and bases for any 
decision reached, and a recitation of the 
laws and regulations that were applied on 
a de novo basis in the consideration of 
whether the appellant's character of 
discharge represents a bar to the receipt 
of VA benefits.  The appellant should 
then be accorded an opportunity to 
respond.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration.  By this action the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




